IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40957
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES ALTON WEST,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:95-CR-161-2
                         - - - - - - - - - -
                            August 1, 1997
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     James Alton West appeals his conviction for conspiracy to

possess with intent to distribute marijuana and possession with

intent to distribute marijuana.   West contends that the evidence

was insufficient to support his conviction and that the district

court erred in denying his motion and amended motion to dismiss

the indictment on grounds of prosecutorial vindictiveness.

     The evidence was sufficient to support West’s conviction.

See United States v. Maltos, 985 F.2d 743, 746 (5th Cir. 1992);


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 96-40957
                                -2-

United States v. Diaz-Carreon, 915 F.2d 951, 953-54 (5th Cir.

1990).   The district court did not err in denying West’s motion

and amended motion to dismiss the indictment because West did not

demonstrate that circumstances warranted a presumption of

vindictiveness or actual vindictiveness.   See United States v.

Johnson, 91 F.3d 695, 697-99 (5th Cir. 1996); United States v.

Aggarwal, 17 F.3d 737, 744 (5th Cir. 1994).

     AFFIRMED.